Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated August 21, 2008 to the Class NAV and Class 1 Prospectuses dated December 31, 2007 Emerging Growth Fund The following information replaces the biographical information found under the Subadviser Information and Management Biographies section under MFC Global Investment Management (U.S.), LLC: Fund Portfolio Manager Emerging Growth Fund Daniel H. Cole · Dan Cole joined fund team in 2008; Vice President and Portfolio Manager, MFC Global Investment Management (U.S.), LLC (since 2008); Director and Senior Equity Portfolio Manager, Columbia Management Group (2001- 2008); Vice President and Portfolio Manager, Neuberger Berman Management Company (1999-2001); Vice President and Portfolio Manager, Centura Bank (1996-1999); began business career in 1993.
